 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVESANDS, :
Plaintiff, |

-against- |

WHAT’S TRENDING, INC., :
Defendants. :
oe eee eee x

GEORGE B. DANIELS, United States District Judge:

 

 

 

“USDC SDNY

<CUMENT
“PRONICALLY FILED
ot és

 
      
 

 

 

 

ORDER
20 Civ. 2735 (GBD)

This Court having been advised that the parties have reached a settlement in principle on

all issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned

action, without prejudice to restoring the action to this Court’s docket if an application to restore

is made within thirty (30) days.

All conferences previously scheduled are adjourned sine die. The Clerk of Court is directed

to close the motion at ECF No. 43.

Dated: May 10, 2021
New York, New York

SO ORDERED.

Yossg,. B. Donde

. DANIELS

wed ‘es District Judge

 
